Citation Nr: 0301526	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for a chronic acquired 
left eye disorder including a macular scar.  

(The issues of entitlement to evaluations in excess of 10 
percent for residuals of a macular scar of the right eye 
and for postoperative residuals of bilateral herniorrhaphy 
are the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.  

The current appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The RO, in 
pertinent part, denied entitlement to evaluations in 
excess of 10 percent for a right eye macular scar and a 
postoperative bilateral herniorrhaphy.

The veteran relocated, and jurisdiction of his appeal was 
assumed by the RO in Reno, Nevada.

The veteran provided oral testimony before a Hearing 
Officer at the RO in January 1998, a transcript of which 
has been associated with the claims file.

In January 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO in response to the veteran's 
request to provide testimony before a Member of the Board 
at the RO.

In January 2001 the RO denied entitlement to service 
connection for a left eye macular scar.

In August 2001 the veteran and his wife provided oral 
testimony before a Review Decision Officer at the RO, a 
transcript of which has been associated with the claims 
file.



In September 2002 the veteran and his wife provided oral 
testimony before the undersigned Member of the Board via a 
video conference at the RO, a transcript of which has been 
associated with the claims file.

The Board is undertaking additional development of the 
claims of entitlement to increased evaluations for a right 
eye macular scar and residuals of a bilateral 
herniorrhaphy pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your responses to the 
notice, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  A macular scar of the left eye was not shown in active 
service or for many years thereafter.  

2.  The probative, competent medical evidence does not 
establish a nexus between the current left eye macular 
scar and any incident of service to include an inservice 
welding injury.  


CONCLUSION OF LAW

A chronic acquired disorder of the left eye including a 
macular scar was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects 
that the veteran was seen for central scotoma of the right 
eye in October 1969.  At that time, he gave a history of 
having injured it earlier that year in a welding accident.  
He was found to have slight loss of macular landmarks and 
best visual acuity was noted to be 20/80.  There was no 
sign of optic nerve disease and vision was stable, neither 
getting better or worse, nor affecting left eye vision.  
At time of discharge, the right eye showed healed fovear 
macular retinitis.  Vision was listed as 20/300 in the 
right eye and 20/20 in the left eye.  No left eye disorder 
was reported.  

Postservice treatment records include a VA visual 
examination in June 1980.  The veteran's left eye vision 
was noted as 20/20 and no left eye problems were 
indicated.  Additional postservice records are negative 
for left eye complaints or diagnoses until December 1997, 
when the examiner noted a lamellar hole on the left side.  
VA records dated in February 2000 referred to macular 
holes in both eyes.  

When examined by VA in November 2000 the veteran reported 
decreased vision.  The examiner noted that the left eye 
showed some mottling or retinal pigment epithelial (RPE) 
changes.  The left eye was noted to have a possible small 
partial thickness hole.  The examiner opined that it was 
less likely than not that the macular hole in the left eye 
was the result of the inservice accident.  It was 
possible, however, that the RPE was partially damaged at 
that time.  

Through statements submitted to the record by the veteran 
and members of his family, and through testimony given at 
personal hearings in 2001 and in September 2002, it is 
asserted that the veteran injured his left eye during 
service at the same time that he injured his right eye.  
It is contended that the evidence of record documents this 
contention.  


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period 
of service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The United States Court of Appeals for Veterans claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of a in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the current in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2002);  see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service 
or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).



The CAVC has also reiterated that, alternatively, either 
or both of the second and third elements can be satisfied 
under 38 C.F.R. § 3.303(b) (2002), by the submission of 
(a) evidence that a condition was "noted" during service 
or during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a 
current disability.  The CAVC held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the 
basis of a claim.

The CAVC stated that it clearly held that in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical 
nexus between the current condition and the putative 
continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, 
the claimant cannot succeed on the merits of the claim.  
Voerth, 13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38  C.F.R. 
§§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, this law eliminates the 
concept of a well-grounded claim and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45, 620, 45, 630-45, 632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of 
its rating decisions, statement of the case, supplemental 
statements of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  

That is, he was provided with notice of the regulations 
pertaining to the disability at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
Specifically, in its statement of the case dated in 
November 2001 the RO provided the veteran the provisions 
of the VCAA of 2000 which were fully considered by the RO 
in its review of his claim for service connection for a 
left eye disorder.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159.

In this case, a preliminary review of the record shows 
that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, 
postservice private and VA treatment records, as well as 
multiple VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in 
fact augmented the evidentiary record in accordance with 
the veteran's directives.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his 
claim is required to comply with the duty to assist him as 
mandated by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection for a Left Eye Disorder

Applying the applicable laws and regulations to this 
circumstances of this case, it is the Board's conclusion 
that the competent evidence preponderates against the 
claim of entitlement to service connection for a left eye 
disorder including a macular scar.  

The evidence of record is clear.  Although it is contended 
otherwise, there is no indication that the left eye was 
injured during service at the time the right eye was 
injured.  Moreover, there is no report of left eye 
symptoms until 1997, over 25 years after service 
separation.  There were numerous examinations postservice 
which showed no left eye disorder but demonstrated visual 
acuity of 20/20 in that eye.  Supporting the Board's 
conclusion is the fact that the recent VA examiner in 2000 
opined that the left eye macular hole was not related to 
an inservice accident.  

The RO was very conscientious as evidenced by the medical 
opinion obtained.  The Board will point out that lay 
assertions cannot constitute competent evidence in most 
instances, particularly in matters requiring medical nexus 
evidence.  See, for example, Savage v. Gober, 10 Vet. App. 
488 (1997), recently clarified in Voerth v. West, 13 Vet. 
App. 117 (1999).  This would apply to the veteran's 
assertion that the evidence of record documented his 
contention that the left eye was injured in service.  The 
VA examiner refuted this assertion based upon history with 
benefit of the claims folder.  The Board observes that the 
examiner reviewed the case and opined against a nexus to 
service.

The Board also notes that there is no physician's 
statement of record, VA or otherwise, that asserts that 
the veteran's left eye macular hole was the result of a 
welding injury in 1969.  

The Board finds the VA opinion weighs against any support 
for continuous symptomatology since service.  McManaway v. 
West, 13 Vet. App. 60 (1999).  The record shows an 
equivocal history and there is no extant record until over 
25 years after service discharge.  

The VA examiner did not find any nexus between the current 
left eye macular hole and an inservice injury.  Moreover, 
the record is clear in showing that any post service 
reported left eye process was not shown until many, many 
years after service.  Clearly, there was no left eye 
disorder of any kind until many years after service.  



The Board must point out that competent evidence linking 
current left eye problems to service is not shown in the 
record elsewhere.  Such evidence has not been brought to 
the Board's attention as being outstanding and available 
but as yet not obtained.  The evidence on file shows 
recognition of the veteran's right eye macular hole as a 
residual of inservice injury.  What it does not show is 
competent evidence of any chronic left eye disability, 
including the currently left eye macular hole, that is 
linked to service on any basis.  

The Board has thoroughly considered all of the evidence 
and has not found any competent medical evidence linking 
the claimed disorder to service or an in-service event or 
occurrence.  Further, the RO sought to obtain all 
pertinent medical records and provided a VA examination 
that addressed the question of a nexus to service for the 
left eye.  Thus the veteran has received the benefit of 
VA's duty to assist.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Unfortunately, the record offers no credible support for 
service connection.  As with any piece of evidence, the 
credibility and weight to be attached to medical opinions 
of record is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  It is well 
established that lay observation is not sufficient to 
establish a medical diagnosis or causation.

The VA medical examiner carefully reviewed the facts of 
the veteran's case and did not highlight any evidence to 
support a finding in favor of a relationship between the 
veteran's service and current left eye macular hole.  

His report that RPE damages could have been caused by the 
inservice accident is not supported by the many years of 
that the veteran showed no left eye disability.  
Additionally, this determination is supported by the 
conclusion by the examiner that the veteran's current 
visual impairment was not consistent with the visual 
acuity found at the time of the November 2000 exam.  

Thus, in light of an uncontradicted medical opinion on the 
matter being considered, the evidence viewed objectively 
is not at least in relative equipoise on the question of 
whether the veteran's left eye macular hole is linked to 
service.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for a chronic 
acquired disorder of the left eye to include a macular 
hole.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
left eye disorder including a macular scar of the left eye 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

